Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 333-151789) on Form S-8 of American Public Education, Inc. of our report dated June 4, 2013, relating to the financial statements and supplemental schedule of the American Public University System Retirement Plan, which appears in this Annual Report on Form 11-K of American Public University System Retirement Plan for the year ended December 31, 2012. /s/ Stout, Causey & Horning, P.A. Sparks, Maryland June 4, 2013
